Shientag, J.
We are in agreement on the proposition that a strike did not terminate the relationship of employer and employee within the meaning of the provisions of the policy of group insurance. A strike may be defined as a cessation of work on the part of employees until more desirable terms of employment can be obtained. But a strike does not in and of itself operate to put an end to the employer-employee relationship. (Jeffery-DeWitt Insulator Co. v. National Labor Relations Board, 91 F. [2d] 134; National Labor Relations Board v. Carlisle Lumber Co., 94 id. 138, 147; Iron Molders’ Union v. Allis-Chalmers Co., 166 Fed. 45; National Labor Relations Board v. Columbian E. & S. Co., 96 F. *313[2d] 948; Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 N. Y. 260.) It follows, therefore, that the cancellation of the policy by the employer, because of the existence of the strike, was improper and that the employer was properly held hable by the court below. The majority of this court, however, is of the opinion that the learned court below erred in charging the defendant Metropolitan Life Insurance Company with liability under the policy. The failure to pay premiums, and the notice of cancellation given by the employer operated to reheve the insurance company from liability. The fact that notice of cancellation was given orally by the employer to the insurance company, instead of in writing as required by the policy, does not change the legal situation. The requirement of notice in writing was one solely for the benefit of the insurer, which it might waive.
Judgment modified by striking out the provision for recovery against the defendant Metropolitan Life Insurance Company and as modified affirmed, with costs to respondent against the defendant National Biscuit Company, and with costs to the Metropolitan Life Insurance Company against the respondent.
McCook, J., concurs; McLaughlin, J., dissents, with opinion.